Title: John Adams to Abigail Adams, 8 November 1782
From: Adams, John
To: Adams, Abigail



My dearest Friend
Paris November 8. 1782

The King of Great Britain, by a Commission under the great Seal of his Kingdom, has constituted Richard Oswald Esqr. his Commissioner to treat with the Ministers Plenipotentiary of the United States of America, and has given him full Powers which have been mutually exchanged. Thus G.B. has Shifted Suddenly about, and from persecuting Us with unrelenting Bowells, has unconditionally and unequivocally acknowledged Us a Sovereign State and independant Nation. It is surprizing that she should be the third Power to make this Acknowledgment. She has been negotiated into it, for Jay and I peremptorily refused to Speak or hear, before We were put upon an equal Foot. Franklin as usual would have taken the Advice of the Comte de Vergennes and treated, without, but nobody would join him.
As to your coming to Europe with Miss Nabby, I know not what to say. I am obliged to differ in Opinion so often from Dr. Franklin and the C. de Vergennes, in Points that essentially affect the Honour Dignity and most prescious Interests of my Country, and these Personages are so little disposed to bear Contradiction, and Congress have gone so near enjoining upon me passive Obedience to them, that I do not expect to hold any Place in Europe longer than next Spring. Mr. Jay is in the Same Predicament, and So will every honest Man be, that Congress can Send.
Write however to Mr. Jackson in Congress and desire him candidly to tell you, whether he thinks Congress will continue me in Europe, upon Terms which I can Submitt to with honour, another Year. If he tells you as a Freind that I must Stay another Year, come to me, in the Spring with your Daughter. Leave the Boys in good Hands and a good school. A Trip to Europe, for one Year may do no harm to you or your Daughter. The Artifices of the Devil will be used to get me out of the Commission for Peace. If they succeed I abandon Europe for ever, for the Blue Hills without one Instants Loss of Time or even waiting for Leave to return. For whoever is Horse Jockeyed, I will not be.—Congress means well, but is egregiously imposed upon and deceived.
Mrs. Jay and Mrs. Izard will be excellent Companions for you and the Miss Izards for Miss Nabby.
